 1

 2

 3

 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 6
       JORDAN PETERSON,
 7                                                         No. 3:19-cv-05458-RJB-DWC
 8                                   Petitioner,
              v.                                           ORDER ADOPTING REPORT AND
 9                                                         RECOMMENDATION
       JEFFREY A. UTTECHT,
10                                   Respondent.
11

12          The Court, has reviewed the Report and Recommendation of Magistrate Judge David W.

13   Christel and the remaining record. No objections to the Report and Recommendation were filed.

14   The Court does hereby find and ORDER:
15
            (1)    The Court adopts the Report and Recommendation (Dkt. 16).
16
            (2)    Petitioner’s federal habeas Petition is dismissed with prejudice.
17
            (3)    A certificate of appealability is denied in this case.
18
            (4)    The Clerk is directed to send copies of this Order to Petitioner, counsel for
19
                   Respondent, and to the Hon. David W. Christel.
20
            DATED this 28th day of October, 2019.
21

22

23
                                           A
                                           ROBERT J. BRYAN
24                                         United States District Judge
25

26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
